[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PLAINTIFFS' VERDICT ON THE AMENDED COUNTERCLAIM
The Jury hereby finds the issues for the plaintiffs on the amended counterclaim, Milton Cottler, doing business as Milton Cottler Expositions and New Haven Veteran's Memorial Coliseum Authority, as against defendant on the counterclaim, Richard Deverian, and therefore finds for said plaintiffs, Milton Cottler, doing business as Milton Cottler Expositions and New Haven Veteran's Memorial Coliseum Authority, to recover of said defendant on the counterclaim, Richard Deverian, the sum of One Hundred Fifty-Five Thousand ($155,000.00) Dollars damages.
FOREPERSON
N.B. The Foreperson must sign in ink and date the form.